CLAY, Commissioner.
This is an appeal from a judgment overruling appellant’s motion made under RCr 11.42 to vacate a judgment of conviction on the charge of murder. Appellant had pleaded guilty to this charge and was given a life sentence. The grounds of his motion were that the Commonwealth’s attorney had coerced his plea of guilty and his court-appointed attorney had not given him ef*763fective representation.
The trial court granted appellant a full hearing on his motion and after careful consideration declined to vacate the judgment. We have before us, and have examined, the record at this hearing. Appellant’s own testimony fails to disclose any merit in his contentions that he was either coerced by the Commonwealth’s attorney to plead guilty or that his court-appointed lawyer did not properly and effectively represent him. The record shows that this attorney was eminently qualified and conducted appellant’s case in an admirable manner. There was simply no evidentiary support of the grounds alleged in appellant’s motion.
The decision of the trial court on this motion was eminently proper.
The judgment is affirmed.
All concur.